UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING FEBRUARY 2, 2008 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended February 2, 2008 (in 000's) Monthly Consolidated Financial Data March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 21,213 Consolidated expenses 21,626 10,817 10,168 7,398 9,443 11,468 9,883 10,012 11,956 11,615 Income (loss) before interest, restructuring, tax & reorg 9,623 (1,720) (4,724) (25) (1,586) 30 1,635 850 (421) (2,359) Reorganization items 5,340 2,129 2,988 1,483 1,773 1,844 1,685 1,050 1,366 1,048 Net Income (loss) 3,710 (4,110) (7,871) (2,025) (3,752) (2,163) (421) (515) (2,067) (3,759) REQUIRED INSURANCE MAINTAINED EXPIRATION Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that all federal and state income tax returns with due dates subsequent to February 2007 have been filed except for one state which is being held per the advice of counsel. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly Operating Report, CITY, STATE, ZIP: Wilmington, DE 1989901347 plus attachments, is true and correct to the best of my knowledge. TELEPHONE: (302) 658-9200 /s/Robert W. Driskell Robert W. Driskell Chief Financial Officer March 24, 2008 Page 2 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended February 2, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 21,213 Cost of goods sold 34,590 18,779 18,478 10,295 10,651 14,545 13,581 16,203 19,571 11,957 Gross profit 31,249 9,097 5,444 7,373 7,857 11,498 11,518 10,862 11,535 9,256 Selling, general and administrative expense (SG&A) 21,139 10,407 9,780 7,125 9,173 11,126 9,621 9,720 11,569 11,128 Depreciation and amortization 487 410 388 273 270 342 262 292 387 487 Operating income (loss) 9,623 (1,720 ) (4,724 ) (25 ) (1,586 ) 30 1,635 850 (421 ) (2,359 ) Reorganization expenses 5,340 2,129 2,988 1,483 1,773 1,844 1,685 1,050 1,366 1,048 Interest expense, net 673 261 355 517 393 349 371 315 363 352 Earnings (loss) before income taxes 3,610 (4,110 ) (8,067 ) (2,025 ) (3,752 ) (2,163 ) (421 ) (515 ) (2,150 ) (3,759 ) Income taxes (100 ) 0 (196 ) 0 0 0 0 0 (83 ) 0 Net earnings (loss) 3,710 (4,110 ) (7,871 ) (2,025 ) (3,752 ) (2,163 ) (421 ) (515 ) (2,067 ) (3,759 ) SG&A Breakdown: Wages and benefits 10,579 5,364 6,268 4,009 4,307 5,581 4,648 4,490 5,809 3,871 Advertising 2,245 736 336 371 866 1,320 1,241 1,810 2,030 1,657 Occupancy costs 6,141 3,268 3,674 2,849 3,086 3,087 2,953 2,824 2,823 2,623 Credit card fees 838 384 319 222 265 297 400 375 370 319 Other SG&A 1,336 655 (817 ) (326 ) 649 841 379 221 537 2,658 Total selling, general and administrative expense 21,139 10,407 9,780 7,125 9,173 11,126 9,621 9,720 11,569 11,128 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 3 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of February 2, 2008 (in 000's) March 20, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2008 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Assets Current assets: Cash and cash equivalents 9,763 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 2,927 2,280 Receivables, less allowance for doubtful accounts 2,659 5,956 5,530 5,950 5,736 5,764 5,834 6,124 6,584 6,495 4,167 Inventories 108,956 87,427 78,704 74,307 74,183 76,930 81,615 85,364 82,255 81,458 80,489 Income taxes refundable 10,105 10,105 10,105 10,105 10,105 10,105 8,235 8,235 8,235 8,235 8,118 Prepaid expenses 1,301 1,029 2,379 2,425 2,173 1,893 1,821 2,174 1,766 1,857 1,748 Total current assets 132,784 109,441 100,556 101,368 101,101 99,541 101,730 105,680 102,206 100,972 96,802 Property and equipment, at depreciated cost 50,393 49,424 48,802 45,478 43,883 43,524 43,348 43,829 43,330 42,878 43,683 Other assets 14,923 16,193 15,722 14,943 15,297 15,072 14,978 15,044 14,957 14,801 16,786 Total assets 198,100 175,058 165,080 161,789 160,281 158,137 160,056 164,553 160,493 158,651 157,271 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 0 8,999 10,154 12,769 15,218 16,640 19,393 22,190 20,435 19,700 19,347 Credit facility: DIP financing 53,021 15,893 10,596 17,500 17,500 17,500 17,500 19,533 18,706 20,131 23,608 Accrued liabilities 651 8,317 8,960 7,859 8,198 8,358 9,720 10,205 9,820 9,379 8,639 Deferred tax liabilities 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 Liabilities subject to compromise Accounts payable 35,110 32,766 32,046 31,417 29,145 29,169 29,241 28,661 28,631 28,593 28,743 Accrued liabilities 19,687 16,299 14,714 14,526 14,366 14,222 13,995 14,043 13,317 13,215 13,022 Income taxes payable 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 Long-term lease financing obligations 4,011 4,004 3,997 1,684 1,682 1,681 1,679 1,677 1,676 1,674 1,672 Capital Lease Obligations 1,731 1,728 1,726 1,722 1,718 1,714 1,710 1,706 1,701 1,697 1,693 Postretirement benefits other than pensions 9,216 9,276 9,345 9,414 9,403 9,473 9,542 9,519 9,588 9,658 9,531 Pension and SERP liabilities 8,281 8,403 8,498 8,594 8,690 8,786 8,881 8,978 9,074 9,169 8,557 Other liabilities 10,663 9,871 9,578 8,875 9,121 9,110 9,082 9,102 9,098 9,104 9,630 Total liabilities 149,644 122,829 116,887 121,633 122,314 123,926 128,016 132,887 129,319 129,593 131,715 Total shareholders' equity 48,456 52,229 48,193 40,156 37,967 34,211 32,040 31,666 31,174 29,058 25,556 Total liabilities and shareholders' equity 198,100 175,058 165,080 161,789 160,281 158,137 160,056 164,553 160,493 158,651 157,271 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2:As of February 2, 2008, Hancock had $50.5 million of availability under the DIP Credit Facility. Note 3: The Company adjusted previously reported MOR financial data (in bold) as follows: Inventories, as previously reported 109,670 88,855 80,789 77,049 77,583 80,754 85,863 90,035 87,424 87,125 LIFO Adjustment (714 ) (1,428 ) (2,085 ) (2,742 ) (3,400 ) (3,824 ) (4,248 ) (4,671 ) (5,169 ) (5,667 ) Inventories, as adjusted 108,956 87,427 78,704 74,307 74,183 76,930 81,615 85,364 82,255 81,458 Total shareholders' equity, as previously reported 49,170 53,657 50,278 42,898 41,367 38,035 36,288 36,337 36,343 34,725 LIFO Adjustment (714 ) (1,428 ) (2,085 ) (2,742 ) (3,400 ) (3,824 ) (4,248 ) (4,671 ) (5,169 ) (5,667 ) Total shareholders' equity, as adjusted 48,456 52,229 48,193 40,156 37,967 34,211 32,040 31,666 31,174 29,058 Page 4 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period February 2, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Cash flows from operating activities: Net earnings 3,710 (4,110 ) (7,871 ) (2,025 ) (3,752 ) (2,163 ) (421 ) (515 ) (2,067 ) (3,759 ) Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,187 700 1,290 (265 ) 374 576 318 519 859 315 Amortization of deferred loan costs 148 83 127 235 186 104 162 99 123 96 LIFO charge (credit) (6,336 ) (2,939 ) (1,010 ) 1,548 699 (357 ) 159 221 (218 ) 497 Reserve for store closings credits, including interest expense 1,653 (39 ) 1,830 435 (7 ) (10 ) 122 (514 ) (50 ) (9 ) Reserve for obsolete inventory (25 ) (8 ) (79 ) 0 0 0 0 0 0 118 Reserve for sales returns and bad debts (81 ) 0 0 3 0 0 59 0 0 (47 ) Stepped rent accrual (30 ) (111 ) (563 ) 181 (1 ) (31 ) 8 0 1 415 Impairment on property and equipment and other assets 0 0 0 0 0 0 0 0 0 269 Loss (gain) on disposition of property and equipment 210 72 523 (2,023 ) (5 ) 0 (8 ) 77 (2 ) (9 ) Gain on disposition of lease financing obligations 0 0 (153 ) 0 0 0 0 0 0 0 Stock compensation expense 281 125 125 (113 ) 46 42 98 74 83 333 (Increase) decrease in assets Receivables and prepaid expenses (3,024 ) (924 ) (466 ) 466 252 2 (643 ) (52 ) (2 ) 547 Inventory at current cost 27,537 11,492 4,713 (685 ) (3,358 ) (4,322 ) (3,757 ) 2,853 739 325 Income tax refundable 0 0 0 0 0 1,870 0 0 0 117 Other noncurrent assets (1,418 ) 167 1,367 (589 ) 39 20 (228 ) (12 ) 33 (281 ) Increase (decrease) in liabilities Accounts payable 6,655 435 1,986 177 1,446 2,826 2,217 (1,785 ) (773 ) (203 ) Accrued liabilities 2,299 (737 ) (2,946 ) 20 90 1,229 305 (606 ) (500 ) (929 ) Income taxes payable (100 ) 0 (196 ) 0 0 0 0 0 (83 ) 0 Postretirement benefits other than pensions (163 ) (43 ) (43 ) (122 ) (41 ) (42 ) (134 ) (42 ) (41 ) (304 ) Long-term pension and SERP liabilities 245 156 158 156 157 156 157 156 157 (511 ) Reserve for store closings (53 ) (297 ) (41 ) (308 ) (67 ) (55 ) (26 ) 8 4 (2 ) Other liabilities (269 ) (41 ) (97 ) 92 (11 ) (29 ) 83 (4 ) 7 164 Net cash used in operating activities 32,426 3,981 (1,346 ) (2,817 ) (3,953 ) (184 ) (1,529 ) 477 (1,730 ) (2,858 ) Cash flows from investing activities: Additions to property and equipment (598 ) (42 ) (185 ) (21 ) (101 ) (410 ) (950 ) (63 ) (131 ) (1,272 ) Proceeds from the disposition of property and equipment 489 282 134 3,165 3 4 8 1 2 11 Net cash used in investing activities (109 ) 240 (51 ) 3,144 (98 ) (406 ) (942 ) (62 ) (129 ) (1,261 ) Cash flows from financing activities: Net borrowings on revolvingcredit agreement (37,128 ) (5,297 ) 6,904 0 0 0 2,033 (827 ) 1,425 3,477 Payments for lease financing (7 ) (7 ) (1 ) (1 ) (1 ) (1 ) (1 ) (1 ) (2 ) (2 ) Payments for capital leases (2 ) (3 ) (3 ) (3 ) (3 ) (3 ) (3 ) (4 ) (3 ) (3 ) Payments for loan costs 0 0 (715 ) 0 0 (30 ) 0 0 0 0 Purchase of treasury stock 0 0 0 0 0 0 0 0 0 0 Tax obligation settled with treasury stock (19 ) 0 (45 ) 0 0 0 0 0 0 0 Net cash provided by financing activities (37,156 ) (5,307 ) 6,140 (4 ) (4 ) (34 ) 2,029 (832 ) 1,420 3,472 Decrease in cash and cash equivalents (4,839 ) (1,086 ) 4,743 323 (4,055 ) (624 ) (442 ) (417 ) (439 ) (647 ) Cash and cash equivalents: Beginning of period 9,763 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 2,927 End of period 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 2,927 2,280 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note: The Company adjusted previously reported MOR financial data (in bold).See Balance Sheet for details. Page 5of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Hancock Fabrics, Inc. 5,014 17,548 9,811 12,165 7,362 8,298 9,837 8,474 9,002 10,615 8,363 Hancock Fabrics, LLC 111 390 729 652 335 382 449 393 396 508 368 Hancock Fabrics of Michigan, Inc. 172 604 267 83 - HF Merchandising, Inc 3,585 12,546 11,857 12,247 11,341 15,006 20,904 16,705 13,497 19,978 15,267 Hancockfabrics.com, Inc. 41 142 111 117 182 180 279 284 400 543 179 HF Enterprises, Inc. 1 3 1 2 - - 1 1 - 1 1 HF Resources, Inc. 1 3 1 2 - - 1 1 - 1 1 Revenue allocation by entity March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Hancock Fabrics, Inc. 15,130 46,766 25,183 22,371 16,756 17,497 24624 23,667 25,526 29,196 20,053 Hancock Fabrics, LLC 336 1,038 1,871 1,198 761 805 1,123 1,100 1,123 1,398 879 Hancock Fabrics of Michigan, Inc. 521 1,609 686 152 - Hancockfabrics.com, Inc. 107 331 136 201 151 206 296 332 416 512 281 16,094 49,745 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 21,213 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 6 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending February 2, 2008 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 Page 7 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of February 2, 2008 (in 000's) Accounts Receivable: May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Current 80 17 28 24 48 52 33 21 30 34 61 - 90 12 26 7 11 7 8 7 5 5 6 91 - 120 27 9 19 4 7 6 8 7 6 7 Over 121 12 43 36 43 21 37 35 37 41 26 Total aged accounts receivable 131 95 90 82 83 103 83 70 82 73 Excess work comp. claims 463 453 456 465 464 459 458 455 459 457 Accounts receivable vendors 152 209 1,599 1,145 1,077 1,107 1,166 1,134 1,375 1,188 Accounts receivable employees 5 7 6 7 7 6 4 5 4 4 Accounts receivable pension fund 333 347 361 381 393 426 498 521 535 577 Customer accounts receivable* 100 100 82 80 80 81 81 80 80 82 Credit card sales*** 4,772 4,319 3,356 3,576 3,660 3,652 3,834 4,319 3,960 1,786 5,956 5,530 5,950 5,736 5,764 5,834 6,124 6,584 6,495 4,167 Accounts Payable ** May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 0 - 30 4,996 3,739 5,222 7,846 7,526 8,550 10,998 10,402 7,278 9,896 31 - 60 223 381 847 303 733 1,353 1,080 1,865 2,599 1,479 61 - 90 - 12 8 11 24 127 94 34 27 284 91 - 120 - 23 127 62 14 10 Total aged accounts payable 5,219 4,132 6,077 8,160 8,283 10,053 12,299 12,363 9,918 11,669 Distribution center inventory in transit 1,333 2,556 2,557 3,249 4,442 4,741 4,181 2,961 4,923 3,322 Drop ship inventory in transit* 1,314 1,033 1,488 1,711 1,898 2,350 3,263 3,400 3,237 1,875 Misc. expense accruals* 1,133 2,433 2,647 2,098 2,017 2,249 2,447 1,711 1,622 2,481 Total unpaid post-petition payables 8,999 10,154 12,769 15,218 16,640 19,393 22,190 20,435 19,700 19,347 * Amounts shown are estimated based on historical data. ** The accounts payable agings is based on the invoice date.All vendors are generally being paid in accordance with negotiated payment terms. *** During the period ended February 2, 2008, a receivable of $1.9 million previously classified under credit card sales was reclassified as a long-term receivable in other assets. Page 8of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of February 2, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 February 2, 2008 Proceeds Fixtures 481.4 282.0 134.0 3.2 3.0 0.5 - 1.0 2.0 2.3 Vehicles 7.6 - - 13.0 - 3.5 8.0 - - 8.7 Land - - - 3,148.8 - 489.0 282.0 134.0 3,165.0 3.0 4.0 8.0 1.0 2.0 11.0 Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page 9 of 9
